Case 3:19-cv-01754-L-RBB Document 31 Filed 10/20/20 PageID.137 Page 1 of 1

                               UNITED STATES DISTRICT COURT

                                        Southern District of California

                                              Office Of The Clerk
                                         333 West Broadway, Suite 420
                                          San Diego, California 92101
                                            Phone: (619) 557−5600
                                             Fax: (619) 702−9900


John Morrill,
Clerk of Court


                                                 October 20, 2020


Clerk, U.S. District Court
District of United States District Court for the Northern District of Illinois
219 South Dearborn Street, 20th Floor
Chicago, IL 60604

Re: Alexander Rosenstein, M.D. v. American Board of Orthopaedic Surgery, et al., Case No.
3:19−cv−01754−L−RBB

Dear Sir or Madam:

Pursuant to Order transferring the above−entitled action to your District, we are electronically transmitting
herewith our entire original file.



                                   Sincerely yours,

                                   John Morrill,
                                   Clerk of the Court

                                   By: s/ J. Petersen, Deputy Clerk

Copy to Attorney for Plaintiffs:
Copy to Attorney for Defendants:
